—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered March 29, 1999, convicting defendant, after a nonjury trial, of assault in the first degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Evidence properly credited by the court disproved defendant’s justification defense beyond a reasonable doubt. There was no credible evidence that defendant reasonably believed that the victim was committing or attempting to commit a robbery (see, Penal Law § 35.15 [2] [b]). Concur — Rosenberger, J. P., Williams, Tom, Ellerin and Buckley, JJ.